The opinion of the court was delivered by
Garrison, J.
This is a certiorari to review an appointment of commissioners to condemn lands of the prosecutor under the Traction act of 1893. Gen. Slat., p. 3239, §§ 13, 14,
The defendant, the Middlesex and Somerset Traction Compaq, is the successor, by consolidation under the Traction act, of the Brunswick Traction Company, a corporation organized under that act. The Brunswick Traction Company leased from the prosecutor a strip of land about thirteen feet in width adjoining the public road from New Brunswick to Bound Brook, and constructed thereon a single track electric railway, which was operated by the said company down to the consolidation^ and has since been operated by the defendant. The strip of land sought to be taken for the most of the distance adjoins the said leased land on the side furthest from the highway, the two together not exceeding sixty feet in width. The evident purpose of the *99proposed condemnation' is to widen the present right of way so as to permit the laying of additional trades. This purpose, it is contended, is not within the purview of the statute in question. The controlling language of that act (Gen. Stai., p. 3239, § 13) is as follows: “That it shall and may be lawful, &c., to take so much land or material as may be necessary for the construction of any railway built under the provisions of this act, either as an extension of the line of an existing railway, or a new line not exceeding sixty feet in width.”
The contention of the prosecutor is that the tracks to be laid upon the strip' of land that is sought to be acquired would not be a new line, because the company already operates tracks upon the leased strip, and that the word “extension,” as used in this statute, must be taken to be synonymous with prolongation, citing to that effect the language of the opinion of Trenton Street Railway Co. v. Pennsylvania Railroad Co., 18 Dick. Ch. Rep. 276, 281, where such meaning was given to this word, as used in an ordinance granting to a street railway a right to construct an extension of its railway along a turnpike, the purport of the opinion upon this point being that a longitudinal extension of a railway is a continuation thereof from one of its existing termini- and cannot be an independent line not so connected. While such was its meaning in that case, it is not of necessity the meaning of the word in the present case. - The word “extend,” both by etymology and by common usage; is an exceedingly flexible term, lending itself to a’ great variety of meanings, which must in each cásb be gathered from the context, which is owing to' the fact that it is essentially a relative term, referring to something already begun, hence in a concrete' sense it has no persistent meaning, although abstractly it 'always implies increase or' amplification as distinguished from inceptions — as; for instance, “the extension'of- a man’s business,” or “of his line of credit,” or “of the due-time of his .debts.” Extension in space'may be in any direction; it is not confined to mere linear prolongation, as the'prose*100cutor contends. In a proper context it may mean broadening instead of prolongation, as in the case of Steelman v. Atlantic City Sewage Company, 31 Vroom 461, where, the language of the opinion is: “The context deals with land, not with mathematical lines; hence the natural synonym for ‘extending’ is ‘reaching’ or ‘stretching,’ and not ‘produced’ or ‘protracted.’ ”
In the present case we are dealing with an enabling act, whose obvious purpose is to permit a class of common carriers to increase their facilities for the performance of their public duties. The object of the legislature was to enable these companies to extend their lines of railway, not merely to make linear prolongations of the tracks of which such lines of railway in part already consisted. In the case of South Boston Railway Co. v. Middlesex Railway Co., 121 Mass. 489, where a statute had authorized a street railway company to extend the location of its tracks within the territorial limits of a city, it was held that the railway company was thereby authorized to locate additional tracks not connected with its existing tracks excepting by the tracks of another corporation. It is not necessary, in the present ease, to go so far, inasmuch as the statute under review contains a distinct indication of its scope. The language to be interpreted is “either as an extension of the line of an existing railway or a new line not exceeding sixty feet in width.” The clause “not exceeding sixty feet in width” applies to the extension of an existing line as well as to the new line. In either case it is the limit imposed by the legislature upon its grant, which would be meaningless as to the first clause if mere longitudinal continuation was what was meant by the “extension of the line of an existing railway.”
On the other hand, if, • as is contended by the prosecutor, “the line of an existing railway” means only its track, then, in the next clause, “a new line” means only a new track, in which case it would cover the right now claimed on behalf of the defendant. Under one or the other of these provi*101sions, and possibly under either’ of them, the right of the defendant to extend its railway by laying tracks over a space not exceeding sixty feet in width, and for this purpose to avail itself of the provisions of the act in question, is sufficiently clear.
The appointment of commissioners brought up by this writ is affirmed, with costs.
The ease between the same defendant and Catharine M. Metlar, prosecutor, argued with the above case, is controlled by the opinion rendered in the case of her husband, George W. Metlar.